Citation Nr: 1814670	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the Veteran's claims file now resides with the Seattle, Washington RO.

In January 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


VETERAN'S CONTENTIONS

Regarding both pending claims, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of exposure to hazardous noise in service.


FINDINGS OF FACT

1. The Veteran's service personnel records (SPRs) indicate that he served in the United States Air Force as a weapons mechanic.  As indicated in a June 2014 statement of the case (SOC), VA has already acknowledged exposure to hazardous noise due to the conditions of the Veteran's service duties.

2. In a September 2013 VA examination, puretone threshold testing indicated that that the Veteran currently had hearing loss to an extent recognized as a disability for VA purposes.  The examiner provided diagnoses of sensorineural hearing loss in both ears.  The examiner then opined that it was at least as likely as not that the Veteran's bilateral sensorineural hearing loss was caused by or a result of service due to the Veteran's in-service work around jet aircraft.

Regarding the Veteran's tinnitus claim, the examiner noted that the Veteran reported recurrent tinnitus with an onset date of 1971 after working on the flight line around jet aircraft.  The examiner then opined that it was at least as likely as not that the Veteran's tinnitus was related to service.  In support of this opinion, the examiner noted that the Veteran had a clinical diagnosis of hearing loss and tinnitus was known to be a symptom associated with hearing loss.

In forming both of the hearing loss and tinnitus etiological opinions, the examiner commented that the Veteran's medical evidence was not available for review.

3. Thereafter, later in September 2013, a different VA clinician provided an addendum opinion regarding the Veteran's hearing loss and tinnitus claims.  After reviewing the Veteran's claims file, the clinician opined that it was not possible to determine if the hearing loss or tinnitus were related to military service without resorting to speculation.  In support of this conclusion, the clinician cited the lack of frequency-specific hearing levels at separation, a lack of documentation of tinnitus in the Veteran's service treatment records (STRs), and an unknown history of post-service noise exposure.

4. During the January 2017 Board hearing, the Veteran provided credible and competent testimony regarding his exposure to loud noise levels in service.  Additionally, the Veteran stated that his hearing loss first began in service and that his tinnitus began a short time after service.  Lastly, the Veteran testified credibly about a lack of loud noise exposure after service.

5. Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to in-service acoustic trauma. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 101(24), 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 101(24), 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

As indicated above, after reviewing the evidence of record, the Board finds that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  As such, the Board will grant the Veteran's claims.

In support of this determination, the Board first acknowledges that the Veteran has current diagnoses of both bilateral sensorineural hearing loss and tinnitus.  See September 2013 VA examination.  The Veteran's hearing loss was severe enough to qualify as impaired hearing under 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran was exposed to excessive levels of noise in service.  Indeed, VA already recognized as such in the June 2014 SOC.

Lastly, the Board finds sufficient nexus evidence linking the Veteran's hearing loss and tinnitus to service.  Specifically, regarding the Veteran's hearing loss claim, although the September 2013 VA addendum opinion author opined that it was not possible to determine if the hearing loss was related to military service without resorting to speculation, she partially based this opinion on a lack of an unknown history of post-service noise exposure.  In January 2017, the Veteran testified that he did not suffer from any history of significant post-service loud noise exposure.  See Hearing Tr. at 12.  Combining this clarification with the original September 2013 VA examiner's positive nexus opinion linking the Veteran's hearing loss to service leads that Board to conclude that service connection should be granted on a direct basis.

Relatedly, regarding the Veteran's tinnitus claim, the original September 2013 VA examiner opined that it was at least as likely as not that the Veteran's current tinnitus was a symptom associated with hearing loss.  As the Board will grant service connection for bilateral hearing loss, the evidence of record now indicates that the Veteran's tinnitus is a result of a service-connected disability.  As such, the Board will grant service connection for tinnitus on a secondary basis.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


